t c memo united_states tax_court saleh omar petitioner v commissioner of internal revenue respondent docket no filed date bonnie f emadi marshall west taylor and marc jeffrey winter for petitioner randall l eager jr and sebastian voth for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the issues for decision are whether respondent properly determined using a bank_deposits method of reconstructing income that petitioner underreported his gross_receipts on schedule c profit or loss from business and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in california when he petitioned this court i petitioner’s background and fast mart gas grocery llc petitioner was born in yemen and moved to the united_states in after graduating from high school in california petitioner attended college for two years and took business administration classes but did not obtain a degree during and after college he owned and operated several convenience and grocery stores which he sold sometime before unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to the nearest dollar other adjustments to petitioner’s federal_income_tax as reflected in the notice_of_deficiency are solely computational and will not be addressed further the notice_of_deficiency was also addressed to petitioner’s spouse she did not file a petition with respect to the notice_of_deficiency either jointly with petitioner or separately and she is not a party to this case see rule a petitioner’s uncle ghaleb omar owned fast mart gas grocery llc fast mart llc which operated a convenience store and gas station in new york doing business as fast mart fast mart fast mart had an atm on the premises and sold lottery tickets ghaleb omar maintained four bank accounts at hsbc bank associated with fast mart an operating account a food stamp account an account for atm transactions and an account for lottery ticket sales collectively ghaleb omar business bank accounts the bank accounts were designated ghaleb omar dba fast mart with the exception of the lottery ticket sales bank account which was designated ghaleb omar dba aa express mart before petitioner worked at fast mart as a manager while working for his uncle petitioner performed all the banking activities for the business and had full access to the ghaleb omar business bank accounts the record does not indicate whether the business name had changed from aa express mart to fast mart petitioner testified that he had access to the ghaleb omar business bank accounts under a power_of_attorney because of his uncle’s old age this testimony is not corroborated by any credible_evidence ghaleb omar did not testify a petitioner’s purchase and operation of fast mart in date petitioner purchased the fast mart convenience store and gas station from ghaleb omar petitioner subsequently applied for various operating licenses and permits and a tax identification_number for the business which he received promptly he also applied for a liquor license for the business but did not obtain it until approximately date petitioner however continued to operate all aspects of the fast mart business from date using the existing liquor license although the record is not clear we infer from the evidence that petitioner purchased the convenience store and related assets and not ghaleb omar’s equitable interest in fast mart llc the record is also unclear as to when petitioner purchased fast mart petitioner testified that he had purchased fast mart both in and in when asked to clarify he testified that he had purchased the business and had paid ghaleb omar for the business in date he further testified that he had paid ghaleb omar approximately dollar_figure by cashier’s check for the business inventory in date but that he probably had paid more money to his uncle later for the buildings the inventory and the business respondent’s revenue_agent also testified that during his audit of fast mart petitioner had told him that the purchase had occurred in date the preponderance_of_the_evidence suggests a finding that petitioner purchased fast mart in date petitioner testified that he could not operate the business without the liquor license and that ghaleb omar had remained the named owner and operator of fast mart until petitioner had obtained the liquor license this testimony is not supported by any credible_evidence in the record and we are not convinced that it is true the ghaleb omar business bank accounts were the only bank accounts associated with fast mart until date once petitioner had obtained the liquor license in date he opened his own business bank accounts at hsbc bank he opened an operating bank account a food stamp bank account a bank account for atm transactions and a bank account for lottery ticket sales collectively fast mart business bank accounts these bank accounts were all designated fast mart gas and grocery or fast mart gas and grocery llc in fast mart accepted only cash and food stamps as forms of payment fast mart also operated the atm and sold lottery tickets during and generated income from these activities additionally when tobacco companies petitioner testified that he received a commission of cents for each atm transaction and estimated a commission of of lottery ticket sales petitioner further testified that he received a monthly commission check and a monthly statement from the atm collection agency showing the amounts of his commission and that he either deposited the commission checks into a bank account or endorsed them over to a vendor without depositing them petitioner also testified that he deposited lottery ticket sale proceeds into the lottery bank account that new york state drafted the proceeds from the lottery bank account every week and that he received a commission check from new york state every week he estimated that he had received between dollar_figure and dollar_figure in lottery ticket sales commissions in however the revenue_agent identified only dollar_figure of deposits from the new york lottery into the business bank accounts in comprising dollar_figure into the fast mart operating bank account on date dollar_figure into the ghaleb omar lottery bank account on date and dollar_figure and dollar_figure into the fast mart lottery bank account on december and respectively petitioner did not introduce the commission checks or continued wanted to promote their cigarettes fast mart sold the cigarettes at a discounted price and received a check from the tobacco companies for the difference between the discounted price and the original price petitioner deposited at least some of these checks into the ghaleb omar and fast mart business bank accounts petitioner worked at fast mart in and received a weekly salary of dollar_figure he also paid one employee to work at the store petitioner paid both his and his employee’s salary from cash that he took from the cash register he also at least occasionally paid vendors in cash he deposited the remaining cash weekly b continued use of the ghaleb omar business bank accounts even after petitioner had opened his new fast mart business bank accounts he continued to make substantial deposits into and withdrawals from the ghaleb omar business bank accounts the account activity before and after date was similar for example petitioner deposited several payments from tobacco companies into the ghaleb omar atm bank account on date petitioner made payments to norco energy corp norco energy fast mart’s fuel supplier continued statements into evidence from the ghaleb omar operating bank account in similar amounts several times a month from january until date petitioner paid new york state employment_taxes from the ghaleb omar food stamp bank account on date further new york state drafted funds from the ghaleb omar lottery bank account until date petitioner’s testimony about the use of the ghaleb omar business bank accounts which is not corroborated by any credible_evidence was contradictory and vague we do not find it credible the ghaleb omar atm bank account and the ghaleb omar lottery bank account were active until at least date the ghaleb omar operating bank account was active until at least date the ghaleb omar food stamp bank account was active until at least date petitioner testified that before date he had performed all the banking activities for the ghaleb omar business bank accounts including making deposits using the power_of_attorney for his uncle unless his uncle needed to go to the bank to approve a change or sign a document petitioner also testified that ghaleb omar had closed the ghaleb omar business bank accounts in date but also testified i really don’t remember if he closed the account after i open sic mine he further testified that there were no business-related deposits into the ghaleb omar business bank accounts after date that he did not have access to those bank accounts after date that he did not know whether his uncle had deposited money into those bank accounts after date and that ghaleb omar had received the benefit of any deposits into those bank accounts after date when asked how his uncle would have accessed the money in those bank accounts petitioner stated i have no idea maybe i took the money and transferred to him or i withdraw sic and take the money and give it to him i’m not sure my uncle was an old man and i used to do the banking and continued ii petitioner’s federal_income_tax liability and respondent’s examination petitioner hired an accountant to prepare his federal_income_tax return for the taxable_year petitioner’s timely filed return included a schedule c for fast mart which he operated as a sole_proprietorship reflecting gross_receipts of dollar_figure although petitioner testified that he had kept monthly ledgers and had provided the accountant with income and expense summaries and invoices for the business he did not provide the accountant with any bank records showing deposits into the business bank accounts and the monthly ledgers and income and expense summaries if they exist are not a part of the record revenue_agent david krysztof revenue_agent krysztof conducted an examination of petitioner’s federal_income_tax return in date he conducted an initial interview with petitioner during which he requested financial books_and_records after petitioner failed to provide the financial books_and_records revenue_agent krysztof summoned the bank records from hsbc bank he subsequently conducted a bank_deposits analysis with respect to the eight business bank accounts continued everything for him revenue_agent krysztof began his analysis of each bank account by listing every deposit made into the bank account he then identified the deposits that appeared to be taxable separately identifying cash deposits and deposits attributable to certain vendors such as frito lay lorillard tobacco co phillip morris and rj reynolds in calculating the deposits revenue_agent krysztof listed and analyzed the withdrawals from each account and determined that certain withdrawals or adjustments eg cash used to replenish the atm lottery payments transferred to the lottery authority returned checks and bank adjustments should be treated as nontaxable deposits revenue_agent krysztof summarized his bank_deposits analysis as follows account ghaleb omar atm fast mart atm ghaleb omar operating fast mart operating ghaleb omar food stamp fast mart food stamp ghaleb omar lottery fast mart lottery total total deposits excluding deposits in column dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number total deposits from tobacco companies and frito lay withdrawals dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number revenue_agent krysztof then calculated the gross_income receipts from the eight business bank accounts by adding up the withdrawals that he concluded represented nontaxable deposits and subtracting that amount along with new york state sales_tax payments of dollar_figure from the total deposits he therefore calculated petitioner’s gross_income receipts to be dollar_figure revenue_agent krysztof determined that total deposits in less the withdrawals that he treated as nontaxable deposits into the eight bank accounts constituted taxable_income to petitioner on date respondent issued petitioner a notice_of_deficiency in which respondent determined inter alia that petitioner had unreported gross_income receipts of dollar_figure was entitled to an additional deduction of dollar_figure for business_expenses and was liable for a dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy- related penalty for these additional business_expenses primarily represented amounts that petitioner paid to norco energy as reflected in the bank records but did not claim on his federal_income_tax return while cross-examining the revenue_agent at trial petitioner claimed he had received a report from norco energy showing expenses of dollar_figure which is greater than the amount that respondent allowed however this report was not introduced into evidence opinion i the presumption of correctness and the burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 however if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he or she complied with the requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 meetings and interviews see also 116_tc_438 the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported income 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the unreported income adjustment was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 petitioner purchased fast mart from his uncle in date although petitioner asserts various explanations for why some of the unreported income for is not attributable to him see infra pp respondent has established the necessary evidentiary foundation linking petitioner to the income-producing activity and to the business bank accounts for see edwards v commissioner f 2d pincite it is undisputed that the taxpayer owned an income-generating business during the years in question therefore the commissioner was entitled to rely on the presumption the presumption of correctness stands and petitioner bears the burden of proving that respondent’s determination is incorrect unless he demonstrates that the burden_of_proof should shift to respondent under sec_7491 and petitioner does not contend that he met the requirements of sec_7491 and the record confirms that he did not do so accordingly the burden_of_proof remains on petitioner ii bank_deposits analysis gross_income includes all income from whatever source derived including income derived from business sec_61 a taxpayer must maintain books_and_records establishing the amount of his or her gross_income see sec_6001 92_tc_661 sec_1_446-1 income_tax regs when a taxpayer fails to keep adequate books_and_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income sec_446 petzoldt v commissioner t c pincite the commissioner may use indirect methods and he has latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain adequate books_and_records petzoldt v commissioner t c pincite the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in the light of all surrounding facts and circumstances 40_tc_30 see also 54_tc_1530 the method of reconstruction that the commissioner uses is not invalidated solely because the commissioner’s income determination may not be completely correct 175_f2d_500 2d cir aff’g 7_tc_245 96_tc_858 aff’d 959_f2d_16 2d cir respondent used the bank_deposits method because petitioner failed to maintain or produce for examination adequate books_and_records for the year at issue a bank deposit is prima facie evidence of income dileo v commissioner t c pincite 87_tc_74 the bank_deposits method of reconstruction assumes that all of the money deposited into a taxpayer’s account is taxable_income unless the taxpayer can show that the deposits are nontaxable see dileo v commissioner t c pincite see also 335_f2d_671 5th cir the commissioner need not show a likely source of the income when using the bank_deposits method but the commissioner must take into account any nontaxable items or deductible expenses of which the commissioner has knowledge see price f 2d pincite tokarski v commissioner t c pincite after the commissioner reconstructs a taxpayer’s income using the bank_deposits method and determines a deficiency the taxpayer bears the burden of proving respondent’s analysis and deficiency amount are erroneous see 102_tc_632 dileo v commissioner t c pincite the taxpayer may prove that the commissioner’s reconstruction of his income is in error in whole or in part by proving that a deposit is nontaxable see clayton v commissioner t c pincite during the investigation revenue_agent krysztof asked petitioner for fast mart’s business books_and_records but petitioner never produced them revenue_agent krysztof subsequently summoned bank records directly from hsbc bank and prepared a bank_deposits analysis on which respondent’s determination of an income_tax deficiency is based respondent reasonably relied on the bank_deposits method to determine petitioner’s taxable_income and the resulting income_tax deficiency because petitioner bears the burden of proving that respondent’s bank_deposits analysis is erroneous petitioner must prove that respondent erred in preparing it see sec_446 petzoldt v commissioner t c pincite sec_1_446-1 income_tax regs a whether the bank_deposits constituted gross_income to petitioner respondent determined that an analysis of the deposits into the ghaleb omar business bank accounts and into the fast mart business bank accounts for shows that petitioner underreported his schedule c gross_income petitioner disagrees gross_income includes all accessions to wealth over which a taxpayer has complete dominion see 366_us_213 348_us_426 we generally have held that when the commissioner uses the bank_deposits method to reconstruct a taxpayer’s income the taxpayer’s gross_income includes deposits into all accounts over which the taxpayer has dominion and control not just deposits into accounts titled in the taxpayer’s name see eg price v commissioner tcmemo_2004_103 cohen v commissioner tcmemo_2003_42 woodall v commissioner tcmemo_2002_318 woods v commissioner tcmemo_1989_611 aff’d without published opinion 929_f2d_702 6th cir a taxpayer has dominion and control_over an account when the taxpayer has the freedom to use its funds at will see 343_us_130 petitioner clearly had dominion and control_over the fast mart business bank accounts which he opened in date the issue is whether petitioner also had dominion and control_over the ghaleb omar business bank accounts in such that the deposits into those accounts are properly attributable to him petitioner advances two explanations as to why the deposits into the ghaleb omar business bank accounts are not his income petitioner contends that the deposits from january to date are not attributable to him because although he purchased the business from his uncle in he did not begin operating the business until date because that is when he obtained a liquor license in his name and opened the fast mart business bank accounts in his name although petitioner handled all of the banking for the business during that time he asserts that before date he was acting solely under a power_of_attorney for his uncle who could not perform banking activities because of his advanced age petitioner further asserts that any deposits into the ghaleb omar business bank accounts after date are not attributable to him because he had opened his own business bank accounts he believed his uncle had closed the ghaleb omar business bank accounts he was not involved with any of the banking activities with respect to those bank accounts after date and any deposits into those bank accounts after date were not business related petitioner did not introduce any documents such as withdrawal slips copies of endorsed checks proof of signatory authority over the ghaleb omar business bank accounts or other credible_evidence that would prove either that he did not make the deposits or that he made them on behalf on his uncle pursuant to a credible agreement to acquire the business petitioner purchased the business in he did not introduce a sales contract or other credible_evidence to prove that the gross_receipts generated by the business after the purchase should be attributed to his uncle the record does not contain a copy of the alleged power_of_attorney and ghaleb omar did not testify moreover contrary to petitioner’s testimony ghaleb omar’s business bank accounts were not closed in date the ghaleb omar operating bank account was active until at least date the ghaleb omar atm bank account and the ghaleb omar lottery bank account were active until at least date the ghaleb omar food stamp bank account was active until at least date each had frequent substantial deposits and withdrawals petitioner testified both that his uncle’s bank accounts were closed in date and that he did not know whether they were closed because he did not have any involvement with the bank accounts after that time after date consistent with the operation of an ongoing business and consistent with the deposits into and withdrawals from those bank accounts between january and date moreover we decline to credit petitioner’s testimony that his uncle’s advanced age prevented him from doing any banking before date but that his uncle was responsible for all of the account activity after that time the frequency and nature of the deposits into and withdrawals from the ghaleb omar business bank accounts clearly indicate that petitioner continued to use those bank accounts for fast mart well after date we find that petitioner exercised dominion and control_over the ghaleb omar bank accounts during the entire year in his personal capacity rather than under a power_of_attorney for his uncle and that the deposits into those accounts are properly attributable to him b whether the bank_deposits analysis is erroneous we next determine whether the revenue agent’s bank_deposits analysis is in error the parties stipulated the amounts of the total deposits into each ghaleb omar business bank account and each fast mart business bank account however the stipulated totals did not include deposits into the bank accounts from frito lay and the tobacco companies which revenue_agent krysztof tracked in a separate chart within his bank_deposits analysis summary see table supra p because the bank_deposits analysis summary clearly indicates that the stipulated totals did not include these deposits we disregard the stipulations and find that consistent with the bank_deposits analysis summary and the notice_of_deficiency the deposits into the business bank accounts totaled dollar_figure see 93_tc_181 66_tc_312 petitioner contends that the bank_deposits analysis is inaccurate because the business had a greater cost_of_goods_sold than respondent allowed the business paid new york state sales_tax in an amount greater than respondent allowed and respondent improperly determined that the deposits into the atm and lottery bank accounts were taxable first petitioner contends that he is entitled to a greater cost_of_goods_sold with respect to amounts allegedly incurred or paid to norco energy for fuel in performing the bank_deposits analysis the revenue_agent allowed petitioner a cost_of_goods_sold with respect to norco energy expenses in an amount equal to the total payments to norco energy in as reflected in the bank records while cross-examining the revenue_agent at trial petitioner claimed he had received a report from norco energy showing expenses of dollar_figure which is greater than the amount that respondent allowed however this report was never introduced into evidence and nothing in the record proves the amount that petitioner as a cash_basis taxpayer actually paid to norco energy in to the extent that petitioner claims he should receive a reduction of gross_receipts for amounts allegedly paid to norco energy with cash taken directly from the cash register petitioner failed to properly substantiate those expenses with any credible_evidence see sec_6001 sec_1_6001-1 income_tax regs and petitioner would not be entitled to cost_of_goods_sold in any event because any cash taken directly from the register would not have been included in the revenue agent’s calculation of gross_income therefore petitioner is not entitled to a cost_of_goods_sold in an amount greater than respondent allowed petitioner similarly claims that he is entitled to a deduction for state sales_tax in an amount greater than respondent allowed at trial petitioner provided for the first time quarterly state and local sales and use_tax returns for part of and for which he claims proved that he paid dollar_figure in state sales_tax for however those documents were not admitted into evidence because they were not exchanged in accordance with the court’s standing_pretrial_order petitioner has not properly substantiated this claimed expense and he is not entitled to a state sales_tax deduction in a greater amount than respondent allowed see sec_6001 sec_1_6001-1 income_tax regs petitioner also contends that respondent’s bank_deposits analysis is inaccurate with respect to the ghaleb omar and fast mart atm and lottery bank accounts revenue_agent krysztof calculated the taxable_income with respect to these four bank accounts by tallying the total deposits into the bank accounts and reducing the total deposits by the amounts of certain withdrawals from the bank accounts see supra pp petitioner assigns error to this method he contends that only the commissions that he earned on the atm transactions and the lottery ticket sales are taxable_income and his taxable_income should not be calculated with reference to the deposits into those bank accounts because the deposited amounts belonged to the atm company or the state of new york not to him petitioner appears to be confused by the results of the bank_deposits analysis the amounts of the withdrawals from the atm bank accounts presumably paid over to the atm company or used to replenish the atm machine that revenue_agent krysztof treated as nontaxable deposits exceeded the total deposits into the atm bank accounts therefore revenue_agent the deposits into the ghaleb omar business bank accounts are attributable to petitioner see supra p total deposits into and total withdrawals from the ghaleb omar atm continued krysztof’s calculation of taxable_income did not include any amounts deposited into the atm bank accounts in fact the excess withdrawals from the atm bank accounts offset deposits into other bank accounts which benefited petitioner moreover petitioner has not identified any entry in the bank_deposits analysis that represented a commission from the atm company and has not provided any credible_evidence of the amount of the commission with respect to the two lottery bank accounts total deposits exceeded the amounts of the withdrawals presumably paid to the state of new york by dollar_figure of this amount dollar_figure represented payments from tobacco and cigarette companies rather than proceeds from lottery ticket sales therefore revenue_agent krysztof calculated petitioner’s taxable lottery income deposited into the continued bank account were dollar_figure and dollar_figure respectively the deposits included not just amounts from atm transactions but payments from tobacco and cigarette companies as well total deposits into and total withdrawals from the fast mart atm bank account were dollar_figure and dollar_figure respectively see table supra p the total deposits into and the total withdrawals from the ghaleb omar lottery bank account were dollar_figure and dollar_figure respectively the total deposits into and the total withdrawals from the fast mart lottery bank account were dollar_figure and dollar_figure respectively the deposits included not just amounts from the sale of lottery tickets but payments from tobacco and cigarette companies as well see table supra p lottery bank accounts to be dollar_figure even if we were to accept petitioner’s contention that only his commissions from the lottery ticket sales should constitute taxable_income petitioner estimated that his lottery ticket sales commissions totaled between dollar_figure and dollar_figure for petitioner is therefore arguing against himself and has not shown that the bank_deposits analysis was in error in conclusion petitioner has not substantiated any additional cost_of_goods_sold or state sales_tax deduction and any alleged inaccuracy in respondent’s bank_deposits analysis is favorable to petitioner accordingly we uphold respondent’s bank_deposits analysis and his determination of taxable schedule c income derived from that analysis iii accuracy-related_penalty under sec_6662 sec_6662 and b and authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment new phoenix sunrise corp v this amount does not include the dollar_figure payment from the new york lottery deposited into the fast mart operating bank account on date see supra note commissioner 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1 b and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations is ‘careless’ if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is ‘reckless’ if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id subpara see also 85_tc_934 an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite petitioner failed to report a large amount of his income on his federal_income_tax return and failed to maintain and or provide to respondent adequate business books_and_records see sec_1_6662-3 income_tax regs the resulting underpayment of petitioner’s federal_income_tax is the product of petitioner’s negligence and disregard of rules and regulations respondent has therefore met his burden of producing evidence showing that a sec_6662 penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations is appropriate further petitioner’s accountant who prepared the return did not testify and petitioner’s testimony with respect to the records and information that he provided to the accountant was confusing and vague he therefore has not produced any credible_evidence that he acted with reasonable_cause and in good_faith with respect to the underpayment accordingly petitioner is liable for a sec_6662 penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
